""fi:•-2458   (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)




                               Anuar Duran-Silva                                  Case Number: 3:19-mj-23838

                                                                                  Benjamin B. Kington
                                                                                  Defendant's Attorney


   REGISTRATION NO. 86106298
   THE DEFENDANT:
    IZI pleaded guilty to count(s) 1 of Complaint
                                                -----------'-------------------------
  . D was found guilty to count(s)
          after a plea of not guilty.
          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

   Title & Section                      Nature of Offense                                                                    Count Number(s)
   8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                          1

    D The defendant has been found not guilty on count(s)                      -------------------
    •     Count(s) .
                        ------------------
                                                                                   dismissed on the motion of the United States.

                                               IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
   imprisoned for a term of:
                                                                                                    ,,_   .   /) . . -..., I ',_

                                    •     TIME SERVED                                               ( \ 1 1 \ ~ \ · i ) days


    IZI   Assessment: $10 WAIVED          IZI Fine: WAIVED
    IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
    the   defendant's possession at the time of arrest upon their depotiation or removal.
    D     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
   of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
   imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
   United States Attorney of any material change in the defendant's economic circumstances.

                                                                                Thursday, September 19, 2019
                                                                                Date of Imposition of Sentence


   Received
                   ---------
                   DUSM
                                                                                 IIIV
                                                                                HONOR.ABLE F. A. GOSSETT III
                                                                                UNITED STATES MAGISTRATE JUDGE



    Clerk's Office Copy                                                                                                            3:19-mj-23838
